Blackburn, Presiding Judge.
In Auto-Owners Ins. Co. v. Karan, Inc.,1 we reversed the trial court’s denial of summary judgment to Auto-Owners Insurance Company in its declaratory judgment action to determine insurance coverage. The Supreme Court granted certiorari and, in Karan, Inc. v. Auto-Owners Ins. Co.,2 reversed our decision. We therefore vacate our earlier opinion and adopt the opinion of the Supreme Court as our own.

Judgment affirmed.


Ruffin, C. J., Andrews, R J., Barnes, Mikell, Adams and Bernes, JJ., concur.


 Auto-Owners Ins. Co. v. Karan, Inc., 272 Ga. App. 620 (612 SE2d 920) (2005).


 Karan, Inc. v. Auto-Owners Ins. Co., 280 Ga. 545 (629 SE2d 260) (2006).